Title: To George Washington from Philip John Schuyler, 7 July 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany July 7th 1781
                  
                  I received the inclosed last evening from Mr Fox, I cannot afford the intilligence it contains of the enemys force the least credit, nor that respecting this place and Schenectady, nor have any reason to believe a defection of the people on the Grants, tho Individuals may prosecute a correspondance with no very favorable intentions, I sincerely wish the Controversy between the vermontese and this state adjusted, and that the former, restricted to the only boundery they can with any propriety claim, were declared Independant, the advantages which would result to the states in general could be immediate and I believe essential, I am Dear Sir most Sincerely and affecly Your Excellencys obedient Humble Servt
                  
                  
                     Ph: Schuyler
                  
                Enclosure
                                    
                     
                        
                           c.7 july 1781
                        
                     
                     Unfortunatly the Bird is flone but I Can asure that by the Last of this Month or the first of August and perhaps sooner the Enemy will appear in three Devisions well Near Eight thousand strong in the whole one Devision by Lake George Comander unknown 2nd mohake River Comd. by Sr John 3rd from Niagara Comd. by   A Genl Powell to meet and Randevese at Albany and Shenectida which last place is said to be sold and the first Nearly so.  Secret Negosiations go on with the grants as well as by flaggs as is said and it is Expected by my Informer this flag as is now said to be gone from the grants is to Compleat the work between Governers Haldaman and Chitenton.  large is the preparations at St Johns of Every warlike kind both by Land and in the Lakes and to Secure a Retreat if Need be they have Artilery plenty for the field and will Bring some Large Canon as Large 18rs & 24rs but Chiefly of fours and Sixes from the westward and will thro up works as they will Come at Crompond and  Ty and gages Hill and where Else it may Require.
                     
                  
                  
               